Exhibit 23.1 218 North Bernard Spokane, WA 99201 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Registration Statement on Form S-1 of FluoroPharma Medical, Inc. and Subsidiary of our report dated March 13, 2012, relating to the consolidated financial statements as of December 31, 2011, which appears in such Registration Statement. We also consent to the inclusion of our name under the heading “Experts” in such Registration Statement. /s/ MartinelliMick PLLC MartinelliMick PLLC Spokane, Washington December 21, 2012
